
	

113 HR 4216 IH: Maternal Health Accountability Act of 2014
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4216
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Conyers (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title V of the Social Security Act to provide grants to States to establish State maternal
			 mortality review committees on pregnancy-related deaths occurring within
			 such States; to develop definitions of severe maternal morbidity and data
			 collection protocols; and to eliminate disparities in maternal health
			 outcomes.
	
	
		1.Short titleThis Act may be cited as the Maternal Health Accountability Act of 2014.
		2.Findings; purposes
			(a)FindingsCongress finds the following:
				(1)The aggregate pregnancy-related mortality ratio in the United States as measured by the Centers for
			 Disease Control and Prevention Pregnancy Mortality Surveillance System was
			 14.5 for the 8-year period 1998 through 2005, higher than any other period
			 in the previous 20 years. Although this increase may reflect changes in
			 data collection methods by the States, this reported increase, along with
			 no improvement in previous years remains a source of great concern for the
			 Centers for Disease Control and Prevention, and registered nurses, health
			 care providers, and patient advocates such as the Joint Commission, the
			 American College of Obstetricians and Gynecologists, and Amnesty
			 International.
				(2)The Centers for Disease Control and Prevention has found that maternal deaths should be
			 investigated through State-based maternal death reviews and maternal
			 quality collaboratives, as these entities are well-situated to identify
			 deaths, review the factors associated with them, and take action with the
			 findings in order to institute the systemic changes needed to decrease
			 pregnancy-related and pregnancy-associated mortality.
				(3)Women of color and low-income women face added risks in terms of death, complications, and access
			 to quality health care. African-American women are three to four times
			 more likely to die of pregnancy-related complications than White women. In
			 2006 the Centers for Disease Control and Prevention reported that the
			 maternal mortality ratio for non-Hispanic White women was 9.1 deaths per
			 100,000 births compared with 34.8 deaths per 100,000 births for
			 non-Hispanic Black women. These rates and disparities have not improved in
			 more than 20 years.
				(4)Healthy People 2010, a comprehensive, nationwide health promotion and disease prevention agenda
			 launched by the Department of Health and Human Services, set a target goal
			 of reducing maternal mortality in the United States to 4.3 deaths per
			 100,000 live births by 2010. In 2007, the national maternal mortality
			 ratio was 12.7 deaths per 100,000 live births.
				(5)Severe complications that result in women nearly dying, known as a near miss or severe maternal morbidity has increased by 75 percent for delivery (based on data comparing
			 1998 through 1999) and 114 percent for postpartum hospitalizations (based
			 on data comparing 2008 through 2009). Such data also estimates that severe
			 morbidity affects 52,000 women a year and is expected to continue to
			 increase. Moreover, there is no scientific consensus on uniform
			 definitions of severe maternal morbidity and best practices for data
			 collection, making it difficult to measure the full extent of severe
			 morbidity and developing evidence-based interventions.
				(b)PurposesThe purposes of this Act are the following:
				(1)To establish governmental accountability and a shared responsibility between States and the Federal
			 Government to identify opportunities for improvement in quality of care
			 and system changes, and to educate and inform health institutions and
			 professionals, women, and families about preventing pregnancy-related
			 deaths and complications and reducing disparities.
				(2)To develop a model for States to operate maternal mortality reviews and assess the various factors
			 that may have contributed to maternal mortality, including quality of
			 care, racial disparities, and systemic problems in the delivery of health
			 care, and to develop appropriate interventions to reduce and prevent such
			 deaths.
				3.Uniform State maternal mortality review committees on pregnancy-related deaths
			(a)Condition of receipt of payments from allotment under Maternal and Child Health Service Block GrantTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the
			 following new section:
				
					514.Uniform State maternal mortality review committees on pregnancy-related deaths
						(a)Grants
							(1)In generalNotwithstanding any other provision of this title, for each of fiscal years 2015 through 2021, in
			 addition to payments from allotments for States under section 502 for such
			 year, the Secretary shall, subject to paragraph (3) and in accordance with
			 the criteria established under paragraph (2), award grants to States to—
								(A)carry out the activities described in subsection (b)(1);
								(B)establish a State maternal mortality review committee, in accordance with subsection (b)(2), to
			 carry out the activities described in subsection (b)(2)(A), and to
			 establish the processes described in subsection (b)(1);
								(C)ensure the State department of health carries out the applicable activities described in subsection
			 (b)(3), with respect to pregnancy-related deaths occurring within the
			 State during such fiscal year;
								(D)implement and use the comprehensive case abstraction form developed under subsection (c), in
			 accordance with such subsection;
								(E)provide for public disclosure of information, in accordance with subsection (e); and
								(F)collect, analyze, and report to the Secretary cases of maternal morbidity, including reports of
			 maternal morbidity data on admissions to an intensive care unit or the
			 transfusion of more than three units of blood products.
								(2)CriteriaThe Secretary shall establish criteria for determining eligibility for and the amount of a grant
			 awarded to a State under paragraph (1). Such criteria shall provide that
			 in the case of a State that receives such a grant for a fiscal year and is
			 determined by the Secretary to have not used such grant in accordance with
			 this section, such State shall not be eligible for such a grant for any
			 subsequent fiscal year.
							(3)Authorization of appropriationsFor purposes of carrying out the grant program under this section, including for administrative
			 purposes, there is authorized to be appropriated $10,000,000 for each of
			 fiscal years 2015 through 2021.
							(b)Pregnancy-Related death review
							(1)Review of pregnancy-related death and pregnancy-associated death casesFor purposes of subsection (a), with respect to a State that receives a grant under subsection (a),
			 the following shall apply:
								(A)Mandatory reporting of pregnancy-related deaths
									(i)In generalThe State shall, through the State maternal mortality review committee, develop a process, separate
			 from any reporting process established by the State department of health
			 prior to the date of the enactment of this section, that provides for
			 mandatory and confidential case reporting by individuals and entities
			 described in clause (ii) of pregnancy-related deaths to the State
			 department of health.
									(ii)Individuals and Entities describedIndividuals and entities described in this clause include each of the following:
										(I)Health care providers.
										(II)Medical examiners.
										(III)Medical coroners.
										(IV)Hospitals.
										(V)Free-standing birth centers.
										(VI)Other health care facilities.
										(VII)Any other individuals responsible for completing death certificates.
										(VIII)Any other appropriate individuals or entities specified by the Secretary.
										(B)Voluntary reporting of pregnancy-related and pregnancy-associated deaths
									(i)The State shall, through the State maternal mortality review committee, develop a process for and
			 encourage, separate from any reporting process established by the State
			 department of health prior to the date of the enactment of this section,
			 voluntary and confidential case reporting by individuals described in
			 clause (ii) of pregnancy-associated deaths to the State department of
			 health.
									(ii)The State shall, through the State maternal mortality review committee, develop a process for
			 voluntary and confidential reporting by family members of the deceased and
			 by other individuals on possible pregnancy-related and
			 pregnancy-associated deaths to the State department of health. Such
			 process shall include—
										(I)making publicly available on the Internet Web site of the State department of health a telephone
			 number, Internet Web link, and email address for such reporting; and
										(II)publicizing to local professional organizations, community organizations, and social services
			 agencies the availability of the telephone number, Internet Web link, and
			 email address made available under subclause (I).
										(C)Development of case-findingThe State, through the vital statistics unit of the State, shall annually identify
			 pregnancy-related and pregnancy-associated deaths occurring in such State
			 during the year involved by—
									(i)matching all death records, with respect to such year, for women of childbearing age to live birth
			 certificates and infant death certificates to identify deaths of women
			 that occurred during pregnancy and within one year after the end of a
			 pregnancy;
									(ii)identifying deaths reported during such year as having an underlying or contributing cause of death
			 related to pregnancy, regardless of the time that has passed between the
			 end of the pregnancy and the death;
									(iii)collecting data from medical examiner and coroner reports; and
									(iv)any other methods the States may devise to identify maternal deaths, such as through review of a
			 random sample of reported deaths of women of childbearing age to ascertain
			 cases of pregnancy-related and pregnancy-associated deaths that are not
			 discernable from a review of death certificates alone.When feasible and for purposes of effectively collecting and obtaining data on pregnancy-related
			 and pregnancy-associated deaths, the State shall adopt the most recent
			 standardized birth and death certificates, as issued by the National
			 Center for Vital Health Statistics, including the recommended checkbox
			 section for pregnancy on the death certificates.(D)Case investigation and development of case summariesFollowing receipt of reports by the State department of health pursuant to subparagraph (A) or (B)
			 and collection by the vital statistics unit of the State of possible cases
			 of pregnancy-related and pregnancy-associated deaths pursuant to
			 subparagraph (C), the State, through the State maternal mortality review
			 committee established under subsection (a), shall investigate each case,
			 utilizing the case abstraction form described in subsection (c), and
			 prepare de-identified case summaries, which shall be reviewed by the
			 committee and included in applicable reports. For purposes of subsection
			 (a), under the processes established under subparagraphs (A), (B), and
			 (C), a State department of health or vital statistics unit of a State
			 shall provide to the State maternal mortality review committee access to
			 information collected pursuant to such subparagraphs as necessary to carry
			 out this subparagraph. Data and information collected for the case summary
			 and review are for purposes of public health activities, in accordance
			 with HIPAA privacy and security law (as defined in section 3009(a)(2) of
			 the Public Health Service Act). Such case investigations shall include
			 data and information obtained through—
									(i)medical examiner and autopsy reports of the woman involved;
									(ii)medical records of the woman, including such records related to health care prior to pregnancy,
			 prenatal and postnatal care, labor and delivery care, emergency room care,
			 hospital discharge records, and any care delivered up until the time of
			 death of the woman for purposes of public health activities, in accordance
			 with HIPAA privacy and security law (as defined in section 3009(a)(2) of
			 the Public Health Service Act);
									(iii)oral and written interviews of individuals directly involved in the maternal care of the woman
			 during and immediately following the pregnancy of the woman, including
			 health care, mental health, and social service providers, as applicable;
									(iv)optional oral or written interviews of the family of the woman;
									(v)socioeconomic and other relevant background information about the woman;
									(vi)information collected in subparagraph (C)(i); and
									(vii)other information on the cause of death of the woman, such as social services and child welfare
			 reports.
									(2)State maternal mortality review committees
								(A)Duties
									(i)Required committee activitiesFor purposes of subsection (a), a maternal mortality review committee established by a State
			 pursuant to a grant under such subsection shall carry out the following
			 pregnancy-related death and pregnancy-associated death review activities
			 and shall include all information relevant to the death involved on the
			 case abstraction form developed under subsection (d):
										(I)With respect to a case of pregnancy-related or pregnancy-associated death of a woman, review the
			 case summaries prepared under subparagraphs (A), (B), (C), and (D) of
			 paragraph (1).
										(II)Review aggregate statistical reports developed by the vital statistics unit of the State under
			 paragraph (1)(C) regarding pregnancy-related and pregnancy-associated
			 deaths to identify trends, patterns, and disparities in adverse outcomes
			 and address medical, non-medical, and system-related factors that may have
			 contributed to such pregnancy-related and pregnancy-associated deaths and
			 disparities.
										(III)Develop recommendations, based on the review of the case summaries under paragraph (1)(D) and
			 aggregate statistical reports under subclause (II), to improve maternal
			 care, social and health services, and public health policy and
			 institutions, including with respect to improving access to maternal care,
			 improving the availability of social services, and eliminating disparities
			 in maternal care and outcomes.
										(ii)Optional committee activitiesFor purposes of subsection (a), a maternal mortality review committee established by a State under
			 such subsection may present findings and recommendations regarding a
			 specific case or set of circumstances directly to a health care facility
			 or its local or State professional organization for the purpose of
			 instituting policy changes, educational activities, or otherwise improving
			 the quality of care provided by the facilities.
									(B)Composition of maternal mortality review committees
									(i)In GeneralEach State maternal mortality review committee established pursuant to a grant under subsection (a)
			 shall be multi-disciplinary, consisting of health care and social service
			 providers, public health officials, other persons with professional
			 expertise on maternal health and mortality, and patient and community
			 advocates who represent those communities within such State that are the
			 most affected by maternal mortality. Membership on such a committee of a
			 State shall be reviewed annually by the State department of health to
			 ensure that membership representation requirements are being fulfilled in
			 accordance with this paragraph.
									(ii)Required membershipEach such review committee shall include—
										(I)representatives from medical specialities providing care to pregnant and postpartum patients,
			 including obstetricians (including generalists and maternal fetal medicine
			 specialists), and family practice physicians;
										(II)certified nurse midwives, certified midwives, and advanced practice nurses;
										(III)hospital-based registered nurses;
										(IV)representatives of the State department of health maternal and child health department;
										(V)social service providers or social workers;
										(VI)the chief medical examiners or designees;
										(VII)facility representatives, such as from hospitals or free-standing birth centers; and
										(VIII)community or patient advocates who represent those communities within the State that are the most
			 affected by maternal mortality.
										(iii)Additional membersEach such review committee may also include representatives from other relevant academic, health,
			 social service, or policy professions, or community organizations, on an
			 ongoing basis, or as needed, as determined beneficial by the review
			 committee, including—
										(I)anesthesiologists;
										(II)emergency physicians;
										(III)pathologists;
										(IV)epidemiologists or biostatisticians;
										(V)intensivists;
										(VI)vital statistics officers;
										(VII)nutritionists;
										(VIII)mental health professionals;
										(IX)substance abuse treatment specialists;
										(X)representatives of relevant advocacy groups;
										(XI)academics;
										(XII)representatives of beneficiaries of the State plan under the Medicaid program under title XIX;
										(XIII)paramedics;
										(XIV)lawyers;
										(XV)risk management specialists;
										(XVI)representatives of the departments of health or public health of major cities in the State
			 involved; and
										(XVII)policy makers.
										(iv)Diverse community membershipThe composition of such a committee, with respect to a State, shall include—
										(I)representatives from diverse communities, particularly those communities within such State most
			 severely affected by pregnancy-related deaths or pregnancy-associated
			 deaths and by a lack of access to relevant maternal care services, from
			 community maternal child health organizations, and from minority advocacy
			 groups;
										(II)members, including health care providers, from different geographic regions in the State, including
			 any rural, urban, and tribal areas; and
										(III)health care and social service providers who work in communities that are diverse with regard to
			 race, ethnicity, immigration status, Indigenous status, and English
			 proficiency.
										(v)Maternal mortality review staffStaff of each such review committee shall include—
										(I)vital health statisticians, maternal child health statisticians, or epidemiologists;
										(II)a coordinator of the State maternal mortality review committee, to be designated by the State; and
										(III)administrative staff.
										(C)Option for States to form regional maternal mortality reviewsStates with a low rate of occurrence of pregnancy-associated or pregnancy-related deaths may choose
			 to partner with one or more neighboring States to fulfill the activities
			 described in paragraph (1)(C). In such a case, with respect to States in
			 such a partnership, any requirement under this section relating to the
			 reporting of information related to such activities shall be deemed to be
			 fulfilled by each such State if a single such report is submitted for the
			 partnership.
								(3)State Department of Health ActivitiesFor purposes of subsection (a), a State department of health of a State receiving a grant under
			 such subsection shall—
								(A)in consultation with the maternal mortality review committee of the State and in conjunction with
			 relevant professional organizations, develop a plan for ongoing health
			 care provider education, based on the findings and recommendations of the
			 committee, in order to improve the quality of maternal care; and
								(B)take steps to widely disseminate the findings and recommendations of the State maternal mortality
			 review committees of the State and to implement the recommendations of
			 such committee.
								(c)Case abstraction form
							(1)DevelopmentThe Director of the Centers for Disease Control and Prevention shall develop a uniform,
			 comprehensive case abstraction form and make such form available to States
			 for State maternal mortality review committees for use by such committees
			 in order to—
								(A)ensure that the cases and information collected and reviewed by such committees can be pooled for
			 review by the Department of Health and Human Services and its agencies;
			 and
								(B)preserve the uniformity of the information and its use for Federal public health purposes.
								(2)Permissible State modificationEach State may modify the form developed under paragraph (1) for implementation and use by such
			 State or by the State maternal mortality review committee of such State by
			 including on such form additional information to be collected, but may not
			 alter the standard questions on such form, in order to ensure that the
			 information can be collected and reviewed centrally at the Federal level.
							(d)Treatment as public health authority for purposes of HIPAAFor purposes of applying HIPAA privacy and security law (as defined in section 3009(a)(2) of the
			 Public Health Service Act), a State maternal mortality review committee of
			 a State established pursuant to this section to carry out activities
			 described in subsection (b)(2)(A) shall be deemed to be a public health
			 authority described in section 164.501 (and referenced in section
			 164.512(b)(1)(i)) of title 45, Code of Federal Regulations (or any
			 successor regulation), carrying out public health activities and purposes
			 described in such section 164.512(b)(1)(i) (or any such successor
			 regulation).
						(e)Public disclosure of information
							(1)In generalFor fiscal year 2015 or a subsequent fiscal year, each State receiving a grant under this section
			 for such year shall, subject to paragraph (3), provide for the public
			 disclosure, and submission to the information clearinghouse established
			 under paragraph (2), of the information included in the report of the
			 State under section 506(a)(2)(F) for such year (relating to the findings
			 for such year of the State maternal mortality review committee established
			 by the State under this section).
							(2)Information clearinghouseThe Secretary of Health and Human Services shall establish an information clearinghouse, that shall
			 be administered by the Director of the Centers for Disease Control and
			 Prevention, that will maintain findings and recommendations submitted
			 pursuant to paragraph (1) and provide such findings and recommendations
			 for public review and research purposes by State health departments,
			 maternal mortality review committees, and health providers and
			 institutions.
							(3)Confidentiality of informationIn no case shall any individually identifiable health information be provided to the public, or
			 submitted to the information clearinghouse, under paragraph (1).
							(f)Confidentiality of review committee proceedings
							(1)In generalAll proceedings and activities of a State maternal mortality review committee under this section,
			 opinions of members of such a committee formed as a result of such
			 proceedings and activities, and records obtained, created, or maintained
			 pursuant to this section, including records of interviews, written
			 reports, and statements procured by the Department of Health and Human
			 Services or by any other person, agency, or organization acting jointly
			 with the Department, in connection with morbidity and mortality reviews
			 under this section, shall be confidential, and not subject to discovery,
			 subpoena, or introduction into evidence in any civil, criminal,
			 legislative, or other proceeding. Such records shall not be open to public
			 inspection.
							(2)Testimony of members of committee
								(A)In generalMembers of a State maternal mortality review committee under this section may not be questioned in
			 any civil, criminal, legislative, or other proceeding regarding
			 information presented in, or opinions formed as a result of, a meeting or
			 communication of the committee.
								(B)ClarificationNothing in this subsection shall be construed to prevent a member of such a committee from
			 testifying regarding information that was obtained independent of such
			 member’s participation on the committee, or that is public information.
								(3)Availability of information for research purposesNothing in this subsection shall prohibit the publishing by such a committee or the Department of
			 Health and Human Services of statistical compilations and research reports
			 that—
								(A)are based on confidential information, relating to morbidity and mortality review; and
								(B)do not contain identifying information or any other information that could be used to ultimately
			 identify the individuals concerned.
								(g)DefinitionsFor purposes of this section:
							(1)The term pregnancy-associated death means the death of a woman while pregnant or during the one-year period following the date of the
			 end of pregnancy, irrespective of the cause of such death.
							(2)The term pregnancy-related death means the death of a woman while pregnant or during the one-year period following the date of the
			 end of pregnancy, irrespective of the duration or site of the pregnancy,
			 from any cause related to or aggravated by the pregnancy or its
			 management, but not from any accidental or incidental cause.
							(3)The term woman of childbearing age means a woman who is at least 10 years of age and not more than 54 years of age..
			(b)Inclusion of findings of review committees in required reports
				(1)State triennial reportsParagraph (2) of section 506(a) of such Act (42 U.S.C. 706(a)) is amended by inserting after
			 subparagraph (E) the following new subparagraph:
					
						(F)In the case of a State receiving a grant under section 514, beginning for the first fiscal year
			 beginning after 3 years after the date of establishment of the State
			 maternal mortality review committee established by the State pursuant to
			 such grant and once every 3 years thereafter, information containing the
			 findings and recommendations of such committee and information on the
			 implementation of such recommendations during the period involved..
				(2)Annual reports to CongressParagraph (3) of such section is amended—
					(A)in subparagraph (D), at the end, by striking and;
					(B)in subparagraph (E), at the end, by striking the period and inserting ; and; and
					(C)by adding at the end the following new subparagraph:
						
							(F)For fiscal year 2015 and each subsequent fiscal year, taking into account the findings,
			 recommendations, and implementation information submitted by States
			 pursuant to paragraph (2)(F), on the status of pregnancy-related deaths
			 and pregnancy-associated deaths in the United States and including
			 recommendations on methods to prevent such deaths in the United States..
					4.NIH workshop and research plan development on severe maternal morbidity
			(a)WorkshopThe Secretary of Health and Human Services, acting through the Director of NIH and in consultation
			 with the Administrator of the Health Resources and Services
			 Administration, the Director of the Centers for Disease Control and
			 Prevention, the heads of other Federal agencies that administer Federal
			 health programs, and relevant national professional organizations dealing
			 with maternal morbidity, shall organize a national workshop to identify
			 definitions for severe maternal morbidity and make recommendations for a
			 research plan to identify and monitor severe maternal morbidity in the
			 United States.
			(b)Research plan and data collection protocolsThe Secretary, taking into account the findings of the workshop under paragraph (1), shall develop
			 uniform definitions of severe maternal morbidity, a research plan on
			 severe maternal morbidity, and possible data collection protocols to
			 assist States in identifying and monitoring cases of severe maternal
			 morbidity and to develop recommendations on addressing such cases.
			(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare and
			 submit to the appropriate committees of Congress a report concerning the
			 definitions and research plan developed under this section.
			(d)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2015—
				(1)$50,000 to carry out subsection (a); and
				(2)$100,000 to carry out subsection (b).
				5.Eliminating disparities in maternity health outcomesPart B of title III of the Public Health Service Act is amended by inserting after section 317T of
			 such Act (42 U.S.C. 247b–22) the following new section:
			
				317U.Eliminating disparities in maternity health outcomes
					(a)In generalThe Secretary shall, in consultation with relevant national stakeholder organizations, such as
			 national medical specialty organizations, national maternal child health
			 organizations, and national health disparity organizations, carry out the
			 following activities to eliminate disparities in maternal health outcomes:
						(1)Conduct research into the determinants and the distribution of disparities in maternal care, health
			 risks, and health outcomes, and improve the capacity of the performance
			 measurement infrastructure to measure such disparities.
						(2)Expand access to services that have been demonstrated to improve the quality and outcomes of
			 maternity care for vulnerable populations.
						(3)Establish a demonstration project to compare the effectiveness of interventions to reduce
			 disparities in maternity services and outcomes, and implement and
			 assessing effective interventions.
						(b)Scope and selection of States for demonstration projectThe demonstration project under subsection (a)(3) shall be conducted in no more than 8 States,
			 which shall be selected by the Secretary based on—
						(1)applications submitted by States, which specify which regions and populations the State involved
			 will serve under the demonstration project;
						(2)criteria designed by the Secretary to ensure that, as a whole, the demonstration project is, to the
			 greatest extent possible, representative of the demographic and geographic
			 composition of communities most affected by disparities;
						(3)criteria designed by the Secretary to ensure that a variety of type of models are tested through
			 the demonstration project and that such models include interventions that
			 have an existing evidence base for effectiveness; and
						(4)criteria designed by the Secretary to assure that the demonstration projects and models will be
			 carried out in consultation with local and regional provider
			 organizations, such as community health centers, hospital systems, and
			 medical societies representing providers of maternity services.
						(c)Duration of demonstration projectThe demonstration project under subsection (a)(3) shall begin on January 1, 2015, and end on
			 December 31, 2019.
					(d)Grants for evaluation and monitoringThe Secretary may make grants to States and health care providers participating in the
			 demonstration project under subsection (a)(3) for the purpose of
			 collecting data necessary for the evaluation and monitoring of such
			 project.
					(e)Reports
						(1)State reportsEach State that participates in the demonstration project under subsection (a)(3) shall report to
			 the Secretary, in a time, form, and manner specified by the Secretary, the
			 data necessary to—
							(A)monitor the—
								(i)outcomes of the project;
								(ii)costs of the project; and
								(iii)quality of maternity care provided under the project; and
								(B)evaluate the rationale for the selection of the items and services included in any bundled payment
			 made by the State under the project.
							(2)Final reportNot later than December 31, 2020, the Secretary shall submit to Congress a report on the results of
			 the demonstration project under subsection (a)(3)..
		
